Exhibit 10.1

AMENDED AND RESTATED

COHEN & STEERS, INC.

2004 STOCK INCENTIVE PLAN

 

1. Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees, directors or consultants of outstanding ability and
to motivate such employees, directors or consultants to exert their best efforts
on behalf of the Company and its Affiliates by providing incentives through the
granting of Awards. The Company expects that it will benefit from the added
interest which such key employees, directors or consultants will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.

 

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

  (a) Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

  (b) Affiliate: With respect to the Company, any entity directly or indirectly
controlling, controlled by, or under common control with, the Company or any
other entity designated by the Board in which the Company or an Affiliate has an
interest.

 

  (c) Award: An Option, Stock Appreciation Right or Other Stock-Based Award
granted pursuant to the Plan.

 

  (d) Beneficial Owner: A “beneficial owner”, as such term is defined in Rule
13d-3 under the Act (or any successor rule thereto).

 

  (e) Board: The Board of Directors of the Company.

 

  (f) Cause: “Cause” as defined in an applicable Award agreement, or if not
defined therein, “Cause” as defined in an employment agreement between the
applicable Participant and the Company or its Affiliates or, if not defined
therein or if there is no such agreement, “Cause” shall mean (i) the
Participant’s continued failure substantially to perform the Participant’s
duties to the Company and its Affiliates (other than as a result of total or
partial incapacity due to physical or mental illness) for a period of 10 days
following written notice by the Company to the Participant of such failure,
(ii) the Participant’s engagement in conduct inimical to the interests of the
Company or an Affiliate, including without limitation, fraud, embezzlement,
theft or dishonesty in the course of the Participant’s Employment or engagement,
(iii) the Participant’s commission of, or plea of guilty or nolo contendere to,
(A) a felony or (B) a crime other than a felony, which involves a breach of
trust or fiduciary duty owed to the Company or an Affiliate, (iv) the
Participant’s disclosure of trade secrets or confidential information of the
Company or an Affiliate, or (v) the Participant’s breach of any agreement with
the Company or an Affiliate in respect of confidentiality, nondisclosure,
non-competition or otherwise.



--------------------------------------------------------------------------------

  (g) Change in Control: The occurrence of any of the following events:

(i) the complete liquidation of the Company or the sale or disposition, in one
or a series of related transactions, of all or substantially all, of the assets
of the Company to any “person” or “group” (as such terms are defined in Sections
13(d)(3) or 14(d)(2) of the Act), other than the Permitted Holders;

(ii) any person or group, other than the Permitted Holders, is or becomes the
Beneficial Owner (except that a person shall be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of securities of the Company (or any entity which
controls the Company) representing both (x) 20% or more of the combined voting
power of the then outstanding securities of the Company (or any entity which
controls the Company) and (y) more of the combined voting power of the then
outstanding securities of the Company (or any entity which controls the Company)
than the Cohen/Steers Holders in the aggregate;

(iii) during any period of twenty-four consecutive months (not including any
period prior to the date that the Company completes a registered initial public
offering), individuals who at the beginning of such period constituted the Board
(together with any new directors (other than a director nominated by any Person
(other than the Board) who publicly announces an intention to take or to
consider taking actions, including but not limited to, an actual or threatened
proxy contest, which if consummated would constitute a Change in Control under
clauses (i), (ii) or (iv) of this Section 2(g)) nominated by any Cohen/Steers
Holder and/or whose election by such Board or whose nomination for election by
the shareholders of the Company was approved by a vote of a majority of the
directors of the Company, then still in office, who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board, then in office; or

(iv) the consummation of any transaction or series of transactions resulting in
a merger, consolidation or amalgamation, in which the Company is involved, other
than a merger, consolidation or amalgamation which would result in the
shareholders of the Company immediately prior thereto continuing to own (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), in the same proportion as immediately prior to the
transaction(s), more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger, consolidation or amalgamation.

 

  (h) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

2



--------------------------------------------------------------------------------

  (i) Cohen/Steers Holder: Each member of the Cohen Group, each member of the
Steers Group and each Cohen/Steers Entity.

 

  (j) Committee: The Compensation Committee of the Board.

 

  (k) Company: Cohen & Steers, Inc., a Delaware corporation.

 

  (l) Disability: Inability of a Participant to perform in all material respects
his duties and responsibilities to the Company, or any Affiliate of the Company,
by reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the Committee may reasonably
determine in good faith. The Disability determination shall be in the sole
discretion of the Committee and a Participant (or his representative) shall
furnish the Committee with medical evidence documenting the Participant’s
disability or infirmity which is satisfactory to the Committee.

 

  (m) Effective Date: The date the Board approves the Plan, or such later date
as is designated by the Board.

 

  (n) Employment: The term “Employment” as used herein shall be deemed to refer
to (i) a Participant’s employment if the Participant is an employee of the
Company or any of its Affiliates, (ii) a Participant’s services as a consultant,
if the Participant is a consultant to the Company or any of its Affiliates and
(iii) a Participant’s services as a non-employee director, if the Participant is
a non-employee member of the Board.

 

  (o) Fair Market Value: On a given date, (i) if there should be a public market
for the Shares on such date, the arithmetic mean of the high and low prices of
the Shares as reported on such date on the composite tape of the principal
national securities exchange on which such Shares are listed or admitted to
trading, or, if the Shares are not listed or admitted on any national securities
exchange, the arithmetic mean of the per Share closing bid price and per Share
closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted) (the “NASDAQ”), or, if no sale of Shares shall have
been reported on the composite tape of any national securities exchange or
quoted on the NASDAQ on such date, then the immediately preceding date on which
sales of the Shares have been so reported or quoted shall be used; provided
that, in the event of an initial public offering of the Shares of the Company,
the Fair Market Value on the date of such initial public offering shall be the
price at which the initial public offering was made; and (ii) if there should
not be a public market for the Shares on such date, the Fair Market Value shall
be the value established by the Committee in good faith.

 

  (p)

Good Reason: “Good Reason” as defined in an applicable Award agreement, or if
not defined therein, “Good Reason” as defined in defined

 

3



--------------------------------------------------------------------------------

 

in an employment agreement between the applicable Participant and the Company or
its Affiliates or, if not defined therein or if there is no such agreement,
“Good Reason” shall mean (i) the failure of the Company to pay or cause to be
paid the Participant’s base salary or annual bonus, if any, when due or (ii) any
substantial and sustained diminution in the Participant’s authority or
responsibilities; provided that either of the events described in clauses
(i) and (ii) of this Section 2(o) shall constitute Good Reason only if the
Company fails to cure such event within 30 days after receipt from the
Participant of written notice of the event which constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or the Participant’s knowledge
thereof, unless the Participant has given the Company written notice thereof
prior to such date.

 

  (q) ISO: An Option that is also an incentive stock option granted pursuant to
Section 6(d) of the Plan.

 

  (r) LSAR: A limited stock appreciation right granted pursuant to Section 7(d)
of the Plan.

 

  (s) Other Stock-Based Awards: Awards granted pursuant to Section 8 of the
Plan.

 

  (t) Option: A stock option granted pursuant to Section 6 of the Plan.

 

  (u) Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6(a) of the Plan.

 

  (v) Participant: An employee, director or consultant of the Company or any of
its Affiliates who is selected by the Committee to participate in the Plan.

 

  (w) Permitted Holder: As of the date of determination, any and all of (i) an
employee benefit plan (or trust forming a part thereof) maintained by (A) the
Company or (B) any corporation or other Person of which a majority of its voting
power of its voting equity securities or equity interest is owned, directly or
indirectly, by the Company, (ii) any entity owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of shares of the Company, (iii) any of Martin Cohen, his spouse, his
siblings and their spouses, and descendants of any of them (whether natural or
adopted) (collectively, the “Cohen Group”), (iv) any of Robert Steers, his
spouse, his siblings and their spouses, and descendants of any of them (whether
natural or adopted) (collectively, the “Steers Group”), and (v) any trust
established and maintained primarily for the benefit of any member of the Cohen
Group and/or Steers Group or any entity controlled by any member of the Cohen
Group and/or Steers Group (a “Cohen/Steers Entity”).

 

  (x) Performance-Based Awards: Certain Other Stock-Based Awards granted
pursuant to Section 8(b) of the Plan.

 

4



--------------------------------------------------------------------------------

  (y) Person: A “person”, as such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).

 

  (z) Plan: The Amended and Restated Cohen & Steers, Inc. 2004 Stock Incentive
Plan.

 

  (aa) Shares: Shares of common stock, par value $.01 per Share, of the Company.

 

  (bb) Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.

 

  (cc) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

 

3. Shares Subject to the Plan

The total number of Shares which may be issued under the Plan is 14,000,000. The
maximum number of Shares for which Options and Stock Appreciation Rights may be
granted during a calendar year to any Participant shall be 1,000,000. The Shares
may consist, in whole or in part, of unissued Shares or treasury Shares. The
issuance of Shares or the payment of cash upon the exercise of an Award or in
consideration of the cancellation or termination of an Award shall reduce the
total number of Shares available under the Plan, as applicable. Shares which are
subject to Awards which terminate or lapse without the payment of consideration
may be granted again under the Plan.

 

4. Administration

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are intended to qualify as “Non-Employee Directors”
within the meaning of Rule 16b-3 under the Act (or any successor rule thereto)
and “outside directors” within the meaning of Section 162(m) of the Code (or any
successor section thereto), to the extent Rule 16b-3 under the Act and
Section 162(m) of the Code, respectively, are applicable to the Company and the
Plan; provided, however, that the Board may, in its sole discretion, take any
action designated to the Committee under this Plan as it may deem necessary. The
Board may delegate to any committee of the Board, which committee may include
one or more members of the Board who are also officers (including any Co-Chief
Executive Officer) of the Company (a “Subcommittee”), the authority to grant
Awards under the Plan to Participants who are neither directors of the Company
nor “officers” of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934. Subject to the immediately preceding sentence, for
purposes of this Plan, wherever the term “Committee” is used, it shall be deemed
to also refer to the Subcommittee as appropriate. The Committee may grant Awards
under this Plan only to Participants; provided that Awards may also, in the
discretion of the Committee, be made under the Plan in assumption of, or in
substitution for, outstanding awards previously granted by the Company or its
Affiliates or a company acquired by the Company or with which the Company
combines. The number of Shares underlying such substitute awards shall be
counted against the aggregate number of Shares available for Awards under the
Plan. The Committee is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the

 

5



--------------------------------------------------------------------------------

administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. Any decision of the Committee
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority to establish the terms and conditions of any Award consistent with
the provisions of the Plan and to waive any such terms and conditions at any
time (including, without limitation, accelerating or waiving any vesting
conditions). The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other taxes as a result
of the exercise, grant or vesting of an Award. Unless the Committee specifies
otherwise, the Participant may elect to pay a portion or all of such withholding
taxes by (a) delivery in Shares or (b) having Shares withheld by the Company
from any Shares that would have otherwise been received by the Participant.

 

5. Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

6. Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
nonqualified stock options or ISOs for federal income tax purposes, as evidenced
by the related Award agreements, and shall be subject to the foregoing and the
following terms and conditions and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine:

 

  (a) Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted.

 

  (b) Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted.

 

  (c)

Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clause (i), (ii), (iii) or (iv) in the
following sentence. The purchase price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant: (i) in cash or its equivalent (e.g., by check);
(ii) to the extent permitted by the Committee, in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that such Shares have been

 

6



--------------------------------------------------------------------------------

 

held by the Participant for no less than six months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles);
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares; or (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate Option Price
for the Shares being purchased. No Participant shall have any rights to
dividends or other rights of a shareholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

 

  (d) ISOs. The Committee may grant Options under the Plan that are intended to
be ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code
(or any successor section thereto). No ISO shall have a per Share Option Price
of less than the Fair Market Value of a Share on the date granted or have a term
in excess of ten years; provided, however, that no ISO may be granted to any
Participant who at the time of such grant, owns more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (I) within two
years after the date of grant of such ISO or (II) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. All Options
granted under the Plan are intended to be nonqualified stock options, unless the
applicable Award agreement expressly states that the Option is intended to be an
ISO. If an Option is intended to be an ISO, and if for any reason such Option
(or portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
nonqualified stock option granted under the Plan; provided that such Option (or
portion thereof) otherwise complies with the Plan’s requirements relating to
nonqualified stock options. In no event shall any member of the Committee, the
Company or any of its Affiliates (or their respective employees, officers or
directors) have any liability to any Participant (or any other Person) due to
the failure of an Option to qualify for any reason as an ISO.

 

  (e)

Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the Option Price of an Option or taxes relating
to the exercise of an Option by delivering Shares, the Participant may, subject
to procedures satisfactory to the Committee, satisfy such delivery requirement
by presenting proof of beneficial ownership of such

 

7



--------------------------------------------------------------------------------

 

Shares, in which case the Company shall treat the Option as exercised without
further payment and shall withhold such number of Shares from the Shares
acquired by the exercise of the Option.

 

7. Terms and Conditions of Stock Appreciation Rights

 

  (a) Grants. The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).

 

  (b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee, but in no event shall such amount be less
than the greater of (i) the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted or, in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the Option Price of
the related Option and (ii) the minimum amount permitted by applicable laws,
rules, by-laws or policies of regulatory authorities or stock exchanges. Each
Stock Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to an amount equal to (I) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the exercise price per
Share, times (II) the number of Shares covered by the Stock Appreciation Right.
Each Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, shall entitle a Participant to surrender to the Company the
unexercised Option, or any portion thereof, and to receive from the Company in
exchange therefor an amount equal to (1) the excess of (y) the Fair Market Value
on the exercise date of one Share over (z) the Option Price per Share, times
(2) the number of Shares covered by the Option, or portion thereof, which is
surrendered. The date a notice of exercise is received by the Company shall be
the exercise date. Payment shall be made in Shares or in cash, or partly in
Shares and partly in cash (any such Shares valued at such Fair Market Value),
all as shall be determined by the Committee. Stock Appreciation Rights may be
exercised from time to time upon actual receipt by the Company of written notice
of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised. No fractional Shares will be issued in
payment for Stock Appreciation Rights, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded downward to the next whole Share.

 

8



--------------------------------------------------------------------------------

  (c) Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit.

 

  (d) Limited Stock Appreciation Rights. The Committee may grant LSARs that are
exercisable upon the occurrence of specified contingent events. Such LSARs may
provide for a different method of determining appreciation, may specify that
payment will be made only in cash and may provide that any related Awards are
not exercisable while such LSARs are exercisable. Unless the context otherwise
requires, whenever the term “Stock Appreciation Right” is used in the Plan, such
term shall include LSARs.

 

8. Other Stock-Based Awards

 

  (a) Generally. The Committee, in its sole discretion, may grant or sell Awards
of Shares, Awards of restricted Shares and Awards that are valued in whole or in
part by reference to, or are otherwise based on the Fair Market Value of, Shares
(“Other Stock-Based Awards”). Such Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Other Stock-Based Awards will be made, the number of Shares to be awarded under
(or otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares; and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).

 

  (b)

Performance-Based Awards. Notwithstanding anything to the contrary herein,
during any period when Section 162(m) of the Code is applicable to the Company
and the Plan, certain Other Stock-Based Awards granted under this Section 8 may
be granted in a manner which is deductible by the Company under Section 162(m)
of the Code (or any successor section thereto) (“Performance-Based Awards”). A
Participant’s Performance-Based Award shall be determined based on the
attainment of written performance goals approved by the Committee for a
performance period of between one and five years established by the Committee
(I) while the outcome for that performance period is substantially uncertain and
(II) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25% of the relevant performance period. The performance goals, which
must be objective, shall be based upon one or more of the following criteria:
(i) consolidated earnings before or after taxes (including earnings

 

9



--------------------------------------------------------------------------------

 

before interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per Share; (v) book value per Share;
(vi) return on shareholders’ equity; (vii) expense management; (viii) return on
investment; (ix) improvements in capital structure; (x) profitability of an
identifiable business unit or product; (xi) maintenance or improvement of profit
margins; (xii) stock price; (xiii) market share; (xiv) revenues or sales;
(xv) costs; (xvi) cash flow; (xvii) working capital; (xviii) return on assets;
(xix) assets under management; and (xx) total return. The foregoing criteria may
relate to the Company, one or more of its Subsidiaries or one or more of its
divisions or units, or any combination of the foregoing, and may be applied on
an absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine. In
addition, to the degree consistent with Section 162(m) of the Code (or any
successor section thereto), the performance goals may be calculated without
regard to extraordinary items. The maximum amount of a Performance-Based Award
payable to any one Participant under the Plan for a performance period is
1,000,000 Shares or, in the event the Performance-Based Award is paid in cash,
the equivalent cash value thereof on the last day of the performance period to
which such Performance-Based Award relates. The Committee shall determine
whether, with respect to a performance period, the applicable performance goals
have been met with respect to a given Participant and, if they have, to so
certify and ascertain the amount of the applicable Performance-Based Award. No
Performance-Based Awards will be paid for such performance period until such
certification is made by the Committee. The amount of the Performance-Based
Award actually paid to a given Participant may be less than the amount
determined by the applicable performance goal formula, at the discretion of the
Committee. The amount of the Performance-Based Award determined by the Committee
for a performance period shall be paid to the Participant at such time as
determined by the Committee in its sole discretion after the end of such
performance period; provided, however, that a Participant may, if and to the
extent permitted by the Committee and consistent with the provisions of
Section 162(m) of the Code, elect to defer payment of a Performance-Based Award.

 

9. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

  (a)

Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends or any
transaction similar to the foregoing, the Committee in its sole discretion and
without liability to any person may make such substitution or adjustment, if
any, as it deems to be equitable, as to (i) the

 

10



--------------------------------------------------------------------------------

 

number or kind of Shares or other securities issued or reserved for issuance
pursuant to the Plan or pursuant to outstanding Awards, (ii) the maximum number
of Shares for which Options or Stock Appreciation Rights may be granted during a
calendar year to any Participant, (iii) the maximum amount of a
Performance-Based Award that may be granted during a calendar year to any
Participant, (iv) the Option Price of any Option or exercise price of any Stock
Appreciation Right and/or (v) any other affected terms of such Awards.

 

  (b) Change in Control.

(i) In the event of a Change in Control after the Effective Date, (A) if
determined by the Committee in the applicable Award agreement or otherwise
determined by the Committee in its sole discretion, any outstanding Awards then
held by Participants which are unexercisable or otherwise unvested or subject to
lapse restrictions may automatically be deemed exercisable or otherwise vested
or no longer subject to lapse restrictions, as the case may be, as of
immediately prior to such Change in Control and (B) the Committee may, but shall
not be obligated to, (x) cancel such Awards for fair value (as determined in the
sole discretion of the Committee) which, in the case of Options and Stock
Appreciation Rights, may equal the excess, if any, of value of the consideration
to be paid in the Change in Control transaction to holders of the same number of
Shares subject to such Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
Shares subject to such Options or Stock Appreciation Rights) over the aggregate
Option Price of such Options or the aggregate exercise price of such Stock
Appreciation Rights, as the case may be, or (y) provide for the issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder as determined by the
Committee in its sole discretion or (z) provide that for a period of at least 15
days prior to the Change in Control, any Options or Stock Appreciation Rights
shall be exercisable as to all Shares subject thereto and that upon the
occurrence of the Change in Control, such Options shall terminate and be of no
further force and effect.

(ii) If a Participant’s employment with the Company and its Affiliates is
terminated by the Company or any of its Affiliates without Cause or by the
Participant for Good Reason within the two-year period following a Change in
Control after the Effective Date, any outstanding Awards then held by the
Participant which are unexercisable or otherwise unvested or subject to lapse
restrictions shall automatically be deemed exercisable or otherwise vested or no
longer subject to lapse restrictions, as the case may be, as of the date of such
termination of employment.

 

10. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant. No

 

11



--------------------------------------------------------------------------------

Participant or other Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Participants, or holders
or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant (whether or not such Participants are
similarly situated).

 

11. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

12. Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.

 

13. Amendments or Termination

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, (a) without the approval of the shareholders
of the Company, if such action would (except as is provided in Section 9 of the
Plan), increase the total number of Shares reserved for the purposes of the Plan
or change the maximum number of Shares for which Awards may be granted to any
Participant or (b) without the consent of a Participant, if such action would
diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable
laws.

 

14. International Participants

With respect to Participants who reside or work outside the United States of
America and, to the extent the Company and the Plan are subject to
Section 162(m) of the Code, who are not (and who are not expected to be)
“covered employees” within the meaning of Section 162(m) of the Code, the
Committee may, in its sole discretion, amend the terms of the Plan or Awards
with respect to such Participants in order to conform such terms with the
requirements of local law.

 

15. Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws.

 

16. Effectiveness of the Plan

The Plan shall be effective as of the Effective Date, subject to the approval of
the shareholders of the Company.

 

12